                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION


CORY LEE SMITH,

        Plaintiff,

v.                                              CASE NO. 3:21cv599-MCR-EMT

APRIL BURGESS and
BRIDGEWAY CENTER,

     Defendants.
______________________/

                                      ORDER

        The chief magistrate judge issued a Report and Recommendation on June 8,

2021.     ECF No. 13.        The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

        Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.




Case No. 3:21cv599-MCR-EMT
       Accordingly, it is now ORDERED as follows:

       1.     The chief magistrate judge’s Report and Recommendation, ECF No.

13, is adopted and incorporated by reference in this Order.

       2.     Plaintiff’s § 1983 claims are DISMISSED with prejudice.

       3.     The court declines to exercise supplemental jurisdiction over Plaintiff’s

state law claims and DISMISSES such claims without prejudice.

       4.     The clerk of court is directed to enter judgment in accordance with this

order and close the case.

       DONE AND ORDERED this 8th day of July 2021.



                                          s/   M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 3:21cv599-MCR-EMT
